Citation Nr: 1822156	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  14-31 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for a stomach condition.

2. Entitlement to a compensable rating for bilateral hearing loss.

3. Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1966 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issue of entitlement to service connection for a stomach condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Service connection for a stomach condition was denied in an unappealed January 1970 rating decision.

2. Additional evidence received since the January 1970 rating decision is new and material, in that it is not cumulative or redundant of the evidence of record at the time of the January 1970 decision and raises a reasonable possibility of substantiating the claim.

3. Throughout the appeal period, the Veteran has had no worse than Level I hearing loss in the right ear and Level II hearing loss in the left ear, and has not demonstrated an exceptional pattern of hearing loss during the appeal period.


CONCLUSIONS OF LAW

1. The January 2008 rating decision that denied service connection for a stomach condition is final and binding.  38 U.S.C. § 7105 (2012): 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

2. New and material evidence has been received to reopen the issue of service connection for a stomach condition.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. The evidence of record does not meet the criteria for a compensable rating for bilateral hearing loss at any point in the appeal period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act have been met in this case.  See 38 U.S.C. §§ 5103, 5103A.  The required notice was provided to the Veteran via letter in January 2013.  The Veteran has not identified any defect in this notice or claimed any prejudice as a result.

VA has also fulfilled its duty to assist the Veteran in developing his claims.  The Veteran's post-service VA treatment records have been associated with the claims file.  Where the Veteran has either submitted or identified and authorized VA to obtain non-VA treatment records, those records have been associated with the claims file.  VA also assisted the Veteran by providing him with a VA examination to assess the nature and extent of his service-connected disability.

Thus, the Board finds that VA has satisfied its duties to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims.

II. Reopening of the Claim for a Stomach Condition

Entitlement to service connection for a stomach condition was initially denied by a rating decision in January 1970.  The Veteran neither submitted additional evidence nor a notice of disagreement within a year of this decision; therefore it is final and binding based on the evidence of record at that time.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.104(a), (b), 3.156(a), (b), 3.160(d), 20.1103.

A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative with or redundant of evidence already of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003);  Justus v. Principi, 3 Vet. App. 510 (1992).  Moreover, in Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010), the U.S. Court of Appeals for Veterans Claims (Court) clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id.

Here, the Veteran has made a claim alleging continuing stomach symptoms of nausea, vomiting, and diarrhea and submitted lay statements from himself and others written in 2013, post-dating the 1970 decision.  These statements indicate that the Veteran's stomach symptoms had their onset during his service.  This information, combined with post-service treatment records that were available at the time of the 1970 decision raises the possibility that the Veteran has, or has had at some point during the appeal period, a stomach condition related to his service.  Thus, new and material evidence has been submitted, and the Veteran's claim should be reopened.  Shade, 24 Vet. App. 110, 117-18; 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  To this extent, the Veteran's claim is granted.

III. Entitlement to a Compensable Rating for Bilateral Hearing Loss

Disability ratings are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern."  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of a matter.  VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is currently service-connected for bilateral hearing loss.  However, because of the level of his hearing ability, as measured by pure tone audiometric testing and Maryland CNC speech recognition scores, the Veteran's hearing loss has been rated non-compensable (0 percent).  The Veteran seeks a compensable rating.

Disability ratings for hearing impairment are governed by 38 C.F.R. § 4.85.  Generally, and under the circumstances presented by this case, hearing impairment is rated using two different types of hearing tests.  Id.  First, a veteran's pure tone audiometric thresholds in each ear are measured in decibels across 4 frequencies (1000, 2000, 3000, and 4000 Hertz) and the average of those scores (rounded to the nearest whole number) is calculated.  Id.  Second, a veteran's speech discrimination ability (rendered as a percentage) is determined using the Maryland CNC test.  Id.  Once the average pure tone thresholds and speech discrimination scores are determined for each ear, the values of each ear individually are combined using Table VI to assign a Roman numeral I-XI.  Id.  Once each ear is assigned a Roman numeral, the Roman numerals assigned are combined using Table VII to determine a veteran's disability rating.  Id.  Using these rating criteria, it is possible for veterans to be service-connected for their hearing loss disabilities and to be rated 0 percent disabled.  Id.  Indeed, there are at least 13 results in Table VII that warrant just such a non-compensable rating.  Id.

The first evidence of record relevant to the Veteran's hearing loss during the appeal period is a VA treatment record of an audiological evaluation conducted in December 2012.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
60
85
LEFT
20
15
30
65
75

The average pure tone threshold for the right ear across the 1000 to 4000 Hertz readings was 49 decibels.  The average for the left was 46 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.  Plotting these outcomes in the tables previously described yields a result of Level I hearing loss in each ear, and a non-compensable (0 percent) evaluation.

In a written statement submitted in February 2013, the Veteran reported that his hearing loss had affected his life by rendering him unable to hear a cricket and that people would often have to repeat things to him.





The Veteran had a VA examination for his hearing loss in April 2013.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
50
80
LEFT
20
15
25
65
75

The average pure tone threshold for the right ear across the 1000 to 4000 Hertz readings was 41 decibels.  The average for the left ear was 45 decibels.  Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Plotted in the tables previously described, these results render a Level I hearing loss in each ear and a 0 percent disability rating.

At this examination, the Veteran stated that he had been unable to hear crickets prior to receiving his hearing aids and had been unable to hear approaching game while in the woods.

Finally, the Veteran had an outside examination of his hearing loss disability in May 2013.  This examination provided both pure tone and speech discrimination scores.  The report of examination does not clearly indicate that the speech discrimination scores were obtained using the Maryland CNC test as required by VA regulations.  However, even assuming that the speech discrimination scores were from the Maryland CNC test, the results of this examination are roughly consistent with the Veteran's other evaluations.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
30
55
95
LEFT
25
25
35
65
80

The average pure tone threshold for the right ear across the 1000 to 4000 Hertz readings was 50 decibels.  The average for the left ear was 51 decibels.  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 84 percent in the left ear.  Plotted in the tables previously described, these results render a Level I hearing loss in the right ear and a Level II hearing loss in the left ear.  Combining these as described in the appropriate table provides also provides for a non-compensable rating.

Based on this evidence, the Board finds that the record does not meet the criteria for a compensable rating at any point during the appeal period.  While the Board has taken note of the Veteran's description of difficulty hearing and his attorney's emphasis on making sure that the effects of his hearing loss on his life and work accounted for, such as the inability to hear crickets or other animals without hearing aids, the evaluation of hearing loss is reached by a mechanical application of the rating schedule to the designations assigned to the results of audiometric and speech discrimination tests.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The examinations of record here are consistent with each other and all yield a result for which VA regulations provide a 0 percent, non-compensable disability rating.

Special rules govern the evaluation of hearing loss when hearing loss is exhibited by pure tone thresholds of at least 55 decibels measured at each of the frequencies 1000, 2000, 3000, and 4000 Hertz, or when hearing loss is exhibited by pure tone thresholds of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86 (2016).  However, the Veteran's hearing loss does not follow either of these patterns.  Therefore, compensation cannot be established using them.  Id.

Consequently, the Board finds that the evidence of record does not warrant a compensable rating at any point during the appeal period.  In reaching this conclusion, the Board has considered the benefit of the doubt.  However, the benefit of the doubt rule is inapplicable when the evidence preponderates against the claim. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).




ORDER

The appeal to reopen the claim for service connection for a stomach condition is granted.

A compensable rating for bilateral hearing loss is denied.


REMAND

A remand is required before the claim for entitlement to service connection for a stomach condition can be adjudicated.  Specifically, the Board finds that an opinion is necessary as to whether the Veteran's claimed stomach condition is related to his service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file any updated or outstanding VA treatment records relevant to the claim on appeal.

2. Arrange for an opinion from an appropriate examiner as to the nature, severity, and etiology of the Veteran's claimed stomach condition.  The examiner should identify and diagnose any stomach condition present and opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's stomach condition had its onset or was caused or aggravated (worsened to any extent) by the Veteran's service.  The examiner should provide a complete rationale for each opinion given, and cite to the medical and competent lay evidence of record and explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.  In the event that the examiner determines that the requested opinion cannot be provided without an additional examination, the Veteran should be scheduled for an appropriate examination.

3. Once the development described above has been completed, undertake any further development that may be indicated.  Then, readjudicate the claims on appeal.  If any claim remains denied, or less than the full benefit sought is granted, provide the Veteran and his attorney with an appropriate supplemental statement of the case and the requisite time to respond.  Then, if the claims file is otherwise in order, return the claims to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


